STATE OF TENNESSEE,               )
                                  )
     Plaintiff/Appellee,          )     Appeal No.
                                  )     01-A-01-9510-CV-00445
v.                                )
                                  )     Dickson Circuit

                                                          FILED
JACOB KYLE TIPTON,                )     No. CR-1584
                                  )
     Defendant/Appellant.         )
                                                           Jan. 19, 1996

                                                          Cecil Crowson, Jr.
               COURT OF APPEALS OF TENNESSEE               Appellate Court Clerk


                MIDDLE SECTION AT NASHVILLE


        APPEAL FROM THE CIRCUIT FOR DICKSON COUNTY

                      AT CHARLOTTE, TENNESSEE


           THE HONORABLE ROBERT E. BURCH, JUDGE




CHARLES W. BURSON
Attorney General and Reporter

EUGENE J. HONEA
Assistant Attorney General
Criminal Justice Division
450 James Robertson Parkway
Nashville, Tennessee 37243-0493
     ATTORNEYS FOR PLAINTIFF/APPELLEE



BILL R. BARRON
Contract Appellant Defender
124 East Court Square
Trenton, Tennessee 38382

JOSEPH L. HORNICK
Assistant Public Defender
P. O. Box 160
Charlotte, Tennessee 37036
     ATTORNEYS FOR DEFENDANT/APPELLANT




                        DISMISSED AND REMANDED
                                                SAMUEL L. LEWIS, JUDGE
                               O   P I N I O N


         This case presents what is purportedly an appeal under

Tennessee Rule of Criminal Procedure 37(b).                 The issue of law

involves a juvenile's plea of guilty to delinquency in the Circuit

Court of Dickson County.



         This   case   arose   when   Ms.    Vivian   McCord,   Principal    of

Charlotte Elementary School in Dickson County, Tennessee, filed a

petition in the Juvenile Court for Dickson County.                  She alleged

that appellant, eleven year old Jacob Kyle Tipton, was a delinquent

child because she found him with marijuana while at school.



         Thereafter, appellant filed a motion to suppress in the

Dickson County Juvenile Court.              Appellant alleged that school

officials and police officers had violated his constitutional

rights when they took a statement from him at the school and when

they conducted a search and found the evidence at issue in this

case.    A hearing was held on appellant's motion by the juvenile

court.   In July 1994, the juvenile court entered an order denying

the motion.     On that same date, the juvenile court entered an order

finding Jacob Kyle Tipton to be an "unruly child."



         In   August   1994,   appellant     filed    a   "notice   of   appeal"

notifying the circuit court that he was appealing "from an Order

entered by the Dickson County Juvenile Court on July 19, 1994, in

which the Honorable Andrew Jackson overruled appellant's motion to

suppress evidence."      Thereafter, the circuit court held a hearing

on appellant's motion to suppress.



         At the hearing, Ms. McCord testified to the facts underlying

her petition. In May 1994, she learned that students, appellant in


                                      2
particular, were bringing drugs to school.       She believed that the

only way to catch the students in possession of the drugs was to

search the students as they got off the school bus.



       Ms. McCord asked Officer John Patterson to be present when

she met the school bus, and he complied with her request.          She

entered the bus and asked appellant to empty his pockets and shoes.

She stated: "I, basically, searched him.     The officer stayed -- He

was on the bottom step of the bus, and he just stand [sic] there

and observed."   The search on the bus did not turn up any drugs.



       Ms. McCord took appellant to her office. She testified that

she did not consider appellant to be "under arrest," that he was

free to come and go, and that she told him of her suspicions.      She

then testified as follows:    "Well, first he denied it.... And, of

course, finally, we -- he admitted it in this little blue -- it's

a pencil thing that he carries in his notebook.        So we looked at

that, and, at that point in time, I let the officer look at it; and

there was some remains of [marijuana] cigarettes."          Ms. McCord

further testified that appellant admitted that he "used" marijuana

two or three times a week and on weekends.      She also testified that

he used cocaine about once a week and that other students had told

her that appellant had sold them marijuana.



       On cross-examination, she testified that she would not force

a student to answer questions if they did not wish to do so, but

"they can't just get up and walk out."       She also stated: "Jacob

knows he could ask to leave at any time.         But, no, they're not

going to be allowed to get up and just [go] out at any time."



       Officer   Patterson   testified   that   appellant   voluntarily

allowed Ms. McCord to look in his pencil container.             Officer

Patterson also stated as follows:     "Yes, sir, he did, after we had,

                                  3
several times, told Mr. Tipton that he didn't have to talk to us

and that he was, indeed, free to leave if he did not want to talk

to us."



          There was no evidence presented by appellant to contradict

any of the testimony of Ms. McCord or of Officer Patterson.



          At the hearing, the circuit court judge stated as follows:

          The Court holds for the purpose of searching for
          drugs and obtaining confessions and so forth, the
          principal is a State officer. A principal is an
          officer of the State empowered by statute to search
          for illegal substances; and therefore, is carrying
          out a legitimate State instance [sic]. Therefore,
          in certain conditions, custodial warnings must be
          given because it is a State action, and the Fourth
          Amendment applies to the State.

Subsequently, the circuit court entered an order which stated:

               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED
          that when a principal of a school is searching for
          illegal materials, he/she is an officer of the
          State, acting with State interest in mind, the 4th
          amendment would apply and thus custodial warnings
          could be necessary.

               IT IS FURTHER ORDERED, ADJUDGED AND DECREED
          that a principal, along with police officers,
          questioning a student in custodial [sic]; however,
          in this case it was made clear to the minor
          Defendant that he could leave and, therefore, this
          was non-custodial      and all statements were
          voluntary.

               IT IS FURTHER ORDERED, ADJUDGED AND DECREED
          that minors consenting to adults should be looked
          at carefully and an acquisition [sic] to authority
          would not necessarily be consent, but in this case
          there was consent because it was made clear that he
          could refused to be searched.




          On 7 December 1994, the circuit court entered what it termed

an "Agreed Order of Disposition."       The order provided that the

parties agreed with the court's declaration that appellant was a

"delinquent child." On 30 January 1995, the trial court entered an

"amended order" placing appellant on probation and, pursuant to

Tennessee Rule of Criminal Procedure 37(b)(2)(i),(iv), allowing


                                   4
appellant to preserve for appeal those issues presented in his

motion to suppress.



       On 1 March 1995, appellant filed a notice of appeal in the

Court of Criminal Appeals.    The State moved to transfer the appeal

to the Court of Appeals.    The Court of Criminal Appeals granted the

motion and transferred the case pursuant to Tennessee Rule of

Appellate Procedure 17.



       Subsequently, the State moved to dismiss the appeal on

jurisdictional grounds.     Thereafter, this court entered an order

stating in pertinent part:

       It appears that the issues raised in the appellee's
       motion should be disposed of only after the
       briefing schedule has been completed....

            It is, therefore, ordered that the motion to
       dismiss be overruled. The court reserves judgment
       on the issues of law presented the motion pending
       the final disposition of this appeal.



       Both appellant and the State of Tennessee have presented

issues; however, we are of the opinion that the resolution of the

State's issue of "[whether] the circuit court's orders entered in

this case are void because the circuit court lacked subject-matter

jurisdiction to hear an appeal from an interlocutory order of the

juvenile court" is dispositive of this case.



       Tennessee Code Annotated section 37-1-133(a) provides: "An

order of disposition or other adjudication in a proceeding under

this part is not a conviction of crime and does not impose any

civil disability...."      Tenn. Code Ann. § 37-1-133(a)(1991); see

also State v. Womack, 591 S.W.2d 437, 442 (Tenn. App. 1979).

Tennessee Code Annotated section 37-1-159 provides that the circuit

court has jurisdiction to hear appeals of final orders rendered by

a juvenile court and that such appeals must be perfected within ten


                                   5
days excluding nonjudicial days. This statute does not provide the

circuit court with jurisdiction to hear appeals of interlocutory

orders.     Tenn. Code Ann. § 37-1-159(a)(Supp. 1995); see In the

Matter of McCloud, No. 01-A-01-9212-CV00504, 1993 WL 194041, at *7

(Tenn. App. 9 June 1993 at Nashville); State ex rel. Johnson v.

Wolf,   No.   06-52-82,     1988 WL 15710,       at    *3-*4   (Tenn.    App.   at

Nashville 26 Feb. 1988).



          The Rules of Juvenile Procedure and Tennessee Code Annotated

title 37,     chapter   1   limit    the      Rules    of    Criminal   Procedure's

application    in   juvenile       proceedings        to    specific    and   limited

circumstances. Tennessee Rule of Juvenile Procedure 21 provides and

controls the procedure for pleas by juveniles in delinquent and

unruly cases.



          The State insists that the orders entered by the circuit

court are void, that there is nothing for the appellant to appeal

from at this point, and that this court should dismiss the appeal.

In support of this, they cite to In the Matter of McCloud.                    In that

case, this court, in an opinion written by Judge Koch, stated, in

pertinent part:

                                         A.

          By its own plain terms, Tenn. Code Ann. § 37-1-
          159(a) permits the circuit court to consider
          appeals from "any final order or judgment" of the
          juvenile court.    In the absence of a contrary
          statute, we will construe the finality requirement
          in Tenn. Code Ann. § 37-1-159(a) to be the same as
          the finality requirement for other appeals. Thus,
          an order is not final if it adjudicates fewer than
          all the claims between all the parties, see Tenn.
          R. App. P. 3(a); Fox v. Fox, 657 S.W.2d 747, 749
          (Tenn. 1983); Stidham v. Fickle Heirs, 643 S.W.2d
324, 325 (Tenn. 1982), or if it leaves anything
          else for the court to do. Aetna Casualty & Sur.
          Co. v. Miller, 491 S.W.2d 85, 86 (Tenn. 1973);
          Mengle Box Co. v. Lauderdale County, 144 Tenn. 266,
          276, 230 S.W. 963, 965-66 (1921).

               The special juvenile judge's January 6, 1992
          order was clearly not final. It did not completely
          adjudicate all the claims between all the parties,

                                         6
and it left the juvenile court with other things to
do. While it denied the Nash-Putnams' and guardian
ad litem's motions to terminate Ms. McCloud's
visitation with her daughter, it reserved making a
final decision concerning the child's placement
pending another hearing to be conducted on July 8,
1992. The circuit court and the Nash-Putnams them-
selves have consistently referred to the January 6,
1992 order as an interlocutory order, and the trial
court's belated decision to treat the order as
final does not alter the fact that it was not.
Accordingly, the trial court did not have juris-
diction under Tenn. Code Ann. Sec. 37-1-159(a) to
review the January 6, 1992 order.

                        B.

     Circuit courts may review a juvenile court's
interlocutory decision using the common-law writ of
certiorari. Doster v. State, 195 Tenn. 535, 536-
37, 260 S.W.2d 279, 279 (1953); State v. Womack,
591 S.W.2d 437, 441 (Tenn. Ct., App. 1979).
However, the scope of this writ is much more
limited than the board de novo appellate review
available under Tenn. Code Ann. Sec. 37-1-159(a).

     Review under the common-law writ is limited to
considering whether the inferior tribunal has
exceeded its jurisdiction or has acted illegally,
arbitrarily, or fraudulently. Tenn. Code Ann. Sec.
27-8-101 (Supp. 1992); McCallen v. City of Memphis,
786 S.W.2d 633, 638 (Tenn. 1990); Henry v. Board of
Claims, 638 S.W.2d 825, 827 (Tenn. Ct. App. 1982).
The common-law writ does not permit the reviewing
court to inquire into the correctness of the
inferior court's judgment as to the law or the
facts. Cooper v. Williamson County Bd. of Educ.,
746 S.W.2d 176, 179 (Tenn. 1987); Yokley v. State,
632 S.W.2d 123, 126 (Tenn. Ct. App. 1981).

     Neither the parties nor the circuit court
treated this proceedings as one involving a common-
law writ of certiorari. They did not comply with
any of the statutory requirements for writs of
certiorari such as support by oath or affirmation,
issuance and return of the writ, or issuance of a
writ of supersedeas.      Thus, the Nash-Putnams'
appeal does not meet the procedural requirements in
Tenn. Code Ann. Secs. 27-8-101, -123 (1980 & Supp.
1992).

     Even if we were inclined to overlook these
procedural omissions, the facts in this record
would not support the issuance of a common-law writ
of certiorari.   Neither the Nash-Putnams nor the
guardian ad litem have alleged that the juvenile
court lacked jurisdiction over the proceedings
involving Debra McCloud and have not pointed to any
facts showing that the juvenile court was acting
illegally.

     Illegal actions subject to correction through
a common-law writ of certiorari must rise to the
level of a fundamental illegality, State ex rel.
McMorrough v. Hunt, 137 Tenn. 243, 249, 192 S.W.
7
          931, 933 (1917), or a failure to proceed according
          to the essential requirements of the law. Taylor
          v. Continental Tenn. Lines, Inc., 204 Tenn. 556,
          560, 322 S.W.2d 425, 426-27 (1959); Gatlinburg Beer
          Regulation Comm. v. Ogle, 185 Tenn. 482, 486, 206
S.W.2d 891, 893 (1947).

               The record permits no reasonable objection to
          the juvenile court's jurisdiction.     The juvenile
          court had subject matter jurisdiction over the case
          by virtue of Tenn. Code Ann. Sec. 37-1-1-3(a)(1)
          and Tenn. Code Ann. Sec. 37-2-402(3) (1991), and it
          also had personal jurisdiction over the parties.
          Likewise, the record contains no basis to claim
          that   the   juvenile    court   acted   illegally,
          arbitrarily, or fraudulently. The relief granted
          by the special juvenile judge was within the
          statutory prerogatives of juvenile courts, and her
          decision was clearly intended to accomplish a goal
          or objective consistent with the purposes for which
          juvenile courts were created.    Thus, the circuit
          court would have had no basis to conclude that the
          special juvenile judge was not proceedings[sic] in
          accordance with the essential requirements of the
          law.

In the Matter of McCloud, 1993 WL 194041, at *7-*8.



          In the instant case, the juvenile court's order denying

appellant's motion to suppress was an interlocutory order.                The

circuit court was without jurisdiction under section 37-1-159 to

review this order of the juvenile court. Thus, the circuit court's

6 October 1994 order, addressing the juvenile court's decision on

the motion to suppress, and the court's 7 December 1994 order,

stating that the parties had agreed that the juvenile was to be

declared a delinquent child, are void.           Appellant did not perfect

an appeal of the final order of the juvenile court, which declared

him an unruly child, as required by Tennessee Code Annotated

section    37-1-159.    Therefore,       the   circuit   court   was   without

jurisdiction to address this issue.



          The circuit court's amended order of 30 January 1995,

purporting to preserve appellant's right to appeal those issues

included in his motion to suppress pursuant to Tennessee Rule of

Criminal Procedure 37, is also void.           Tennessee Rule of Criminal

Procedure 37 has no application to juvenile proceedings, either in

                                     8
the juvenile court or in a proper appeal to the circuit court.

This was not a criminal proceeding.           Tennessee Rule of Juvenile

Procedure 21 governs the taking of a plea from a juvenile to being

an unruly or delinquent child.        Even if the rules did authorize the

circuit court to proceed under Tennessee Rule of Criminal Procedure

37, the circuit court, in this case, did not properly follow the

procedures set forth in Rule 37 and by our Supreme Court in State

v. Preston, 759 S.W.2d 647 (Tenn. 1988).            Further, because the

circuit court's order of 7 December 1994 had become final, it had

no authority to amend the order on 30 January 1995.             See Tenn. R.

Civ. P. 59.05 (1995).



          Because the circuit court lacked subject-matter jurisdiction

the orders it entered in this case were void.           Because these orders

are void and there is nothing to appeal from, the appellant's

notice of appeal is a nulity.



          Therefore,   the   appeal   is   dismissed,    and   the   cause   is

remanded to the trial court for any further necessary proceedings.

Costs on appeal are taxed to the plaintiff/appellant.




                                       __________________________________
                                       SAMUEL L. LEWIS, JUDGE



CONCUR:



_________________________________
BEN H. CANTRELL, JUDGE



_________________________________
WILLIAM C. KOCH, JR., JUDGE




                                       9